Citation Nr: 1136718	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-47 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to or aggravated by service-connected diabetes mellitus and/or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from  to January 1954 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran perfected a timely substantive appeal with regard to the issue on appeal by submitting a VA Form 9 in November 2009.  On this form, the Veteran indicated his desire to participate in a Board hearing to be conducted at a local VA office.  In a January 2010 letter, the RO advised the Veteran that he had been added to the lists of persons wishing to participate in a Board hearing located at the RO.  Although the Veteran has neither participated in his requested hearing nor withdrawn his hearing request, the Veteran's case has been forwarded to the Board for appellate review.  As appellate review prior to the Veteran's participation in his requested hearing is premature, the case must be returned to the RO to allow the Veteran to participate in his requested hearing.   See 38 C.F.R. § 20.700 (2010) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2010) (pertaining specifically to hearings before the Board). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should confirm that the Veteran's name is among those scheduled to testify at a hearing in Montgomery, Alabama, before a Member of the Board, and notify him of the date of the scheduled hearing.  A copy of the notice provided to the Veteran of the scheduled hearing should be placed in the record.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



